Filed 1/7/21 P. v. Bryson CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D076683

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCD268146)

 RONALD GENE BRYSON,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Esteban Hernandez, Judge. Affirmed.
          Patricia J. Ulibarri, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters and Julie L.
Garland, Assistant Attorneys General, Steve Oetting and Heather B.
Arambarri, Deputy Attorneys General, for Plaintiff and Respondent.
                                         I
                                INTRODUCTION
        Defendant Ronald Gene Bryson appeals a judgment of conviction
entered after a jury found him guilty of six counts of committing lewd acts
against minor sisters Jane Doe 1 and Jane Doe 2 (Pen. Code, § 288, subd. (a);

counts 2–5, 7–8).1 The jury found true allegations that the defendant
committed offenses against multiple victims (§ 667.61, subds. (e)(4), (j)(2))
and, with respect to count 4, the jury found true an allegation that the
defendant inflicted great bodily injury in the commission of the offense
(§ 12022.7, subd. (a)). The trial court sentenced the defendant to six
consecutive terms of 25 years to life, plus a consecutive three-year term for
the great bodily injury enhancement, for an aggregate term of 153 years to
life.
        The defendant asserts the trial court violated the ban on dual use of
facts by allegedly relying on the same fact—the existence of multiple
victims—both to impose the indeterminate 25-to-life terms under the One
Strike Law (§ 667.61) and to run those terms consecutively rather than
concurrently. In the alternative, the defendant contends his trial counsel was
ineffective for failing to object to the imposition of the consecutive terms.
        We conclude the defendant’s first argument is forfeited and both
arguments are meritless. Therefore, we affirm the judgment.
                                        II
                                 BACKGROUND
        In 2014, 12-year-old sisters Jane Doe 1 and Jane Doe 2 moved into
their aunt’s apartment together with other members of their immediate
family. The defendant was in an on-again, off-again romantic relationship


1       Further statutory references are to the Penal Code.
                                        2
with the sisters’ aunt. After the sisters moved in with their aunt, the
defendant became involved in the sisters’ lives. He regularly played with
them, picked them up from school, and babysat them while the other
members of the family were at work. Jane Doe 1 referred to the defendant as
her “Tio.”
      During several of the defendant’s visits, the defendant forced the
sisters to have sexual intercourse with him. He forced Jane Doe 1 to have
sexual intercourse with him on at least five occasions. According to Jane Doe
1, she tried to resist the defendant’s advances but was unable to do so.
During one of these forced sexual encounters, the defendant impregnated
Jane Doe 1. She later gave birth to the defendant’s child at the age of 13.
The defendant forced Jane Doe 2 to have sexual intercourse with him on at
least three occasions.
      In connection with these incidents, the defendant was convicted of four
counts of committing a lewd act on Jane Doe 1 (counts 2–5) and two counts of
committing a lewd act on Jane Doe 2 (counts 7–8). The jury found true
allegations that the defendant committed the offenses against multiple
victims and, as to count 4, that the defendant inflicted great bodily injury in

the commission of the offense.2
      The probation officer submitted a probation report recommending the
trial court sentence the defendant to 153 years to life, consisting of six
consecutive 25-to-life terms for the lewd act convictions and a consecutive
three-year term for the great bodily injury enhancement. The probation


2     The jury was unable to reach a unanimous verdict on two additional
counts of committing lewd acts against a child under the age of 14 (counts 1
and 6) and a one-strike special circumstance allegation of great bodily injury
(count 4). The trial court declared a mistrial as to those counts and dismissed
the counts and the special circumstance allegation.
                                        3
officer recommended the court run the terms consecutively because “each
count involved a separate sexual act” and the defendant committed the
offenses against separate victims.
      The prosecution filed a sentencing statement that likewise
recommended an aggregate sentence of 153 years to life. The prosecution
argued there were multiple factors in aggravation and no factors in
mitigation. According to the prosecution, the aggravating factors included
the fact that the defendant posed a serious danger to society, the fact that the
defendant was on probation when he committed his crimes, and the fact that
the defendant’s prior performance on probation was unsatisfactory. The
prosecution argued, “[a] consecutive prison sentence for each count [was]
absolutely warranted in light of Defendant’s repeated predatory sexual
assaults upon two children, an innocent child being birthed as a result of the
rapes, and Defendant’s lack of remorse, regret, and accountability for the
horrific crimes he committed.”
      During the sentencing hearing, the trial court opined that it read and
considered the probation report and the prosecution’s sentencing statement.
In accordance with the recommendations of the probation officer and the
prosecution, the court sentenced the defendant to prison for 153 years to life.
                                       III
                                 DISCUSSION
                                        A
                                     Dual Use
      “Penal Code section 667.61 (the ‘One Strike’ law) provides that if a
defendant is convicted of a designated sex offense, and there is a finding of
one or more aggravating circumstances, then the court shall impose a
sentence of either 15 or 25 years to life. If a designated sex offense is


                                        4
committed against multiple victims, the default sentence is 15 years to life.
(§ 667.61, subd. (b).) But if multiple victims are under 14 years of age, the
sentence must then be 25 years to life. (§ 667.61, subd. (j)(2).)” (In re
Vaquera (2019) 39 Cal.App.5th 233, 235, footnote omitted.)
      Here, the jury found the defendant committed six counts of lewd acts
against multiple victims under 14 years of age in violation of section 288,
subdivision (a). Violations of section 288, subdivision (a) are designated sex
offenses under the One Strike Law. (§ 667.61, subd. (c)(8).) Therefore, as
both parties agree, the proper sentence for each of the six counts was 25
years to life. (§ 667.61, subds. (e)(4), (j)(2).) Both parties further agree, as do
we, that the trial court had discretion under section 669 to impose these
terms either concurrently or consecutively. (People v. Zaldana (2019) 43
Cal.App.5th 527, 536 [“the court retains discretion to impose concurrent or
consecutive 25-year-to-life terms for the … violations of section 288,
subdivision (a)”]; cf. § 667.61, subd. (i) [mandating consecutive sentences for
sex offenses not at issue here].) The parties disagree, however, as to whether
the trial court properly exercised its discretion in running the terms
consecutively.
      The defendant asserts the court abused its discretion because it
allegedly ran the terms consecutively based on the fact that the defendant
committed his offenses against multiple victims. According to the defendant,
the court made use of the same fact to sentence him under the One Strike
Law to 25 years to life for each count. The defendant asserts the court’s
alleged use of the fact of multiple victims for both purposes was “tantamount
to … a violation of the ‘dual use’ rule.”
      During sentencing, the defendant did not object to the trial court’s
alleged dual use of the fact of multiple victims. By failing to object, the


                                            5
defendant has forfeited his dual use argument. (People v. Scott (1994) 9
Cal.4th 331, 356 [“[C]omplaints about the manner in which the trial court
exercises its sentencing discretion and articulates its supporting reasons
cannot be raised for the first time on appeal.”]; see also, e.g., People v. de Soto
(1997) 54 Cal.App.4th 1, 7 [defendant’s assertion of boilerplate objection
forfeited dual use argument]; People v. Erdelen (1996) 46 Cal.App.4th 86, 90–
91 [defendant’s failure to object forfeited dual use argument].)
      Even if the defendant had preserved his dual use argument for appeal,
the defendant’s dual use argument is meritless because it rests on a
misinterpretation of the trial court record. When imposing the sentence for
each count, the court made the following comment on the record: “[F]or
violation of Penal Code Section 288[, subd.] (a), lewd act upon a child with a
true finding of Penal Code Section 667.61[, subd.] (j)(2) that the defendant
committed the offense against more than one victim, defendant is sentenced
to a consecutive indeterminate term of 25 years to life.”
      Although the court referenced the offense and the associated multiple
victim finding for each count before pronouncing the sentence, the court
never indicated it was using the fact of multiple victims as the basis for its
decision to run the indeterminate terms consecutively. Instead, the court—as
it was entitled to do—refrained from articulating any reason for its decision
to run the terms consecutively. (People v. Arviso (1988) 201 Cal.App.3d 1055,
1058, superseded by rule on other grounds as stated in People v. Calhoun
(2007) 40 Cal.4th 398, 407, fn. 6 [“[A] trial court may impose consecutive
indeterminate terms without any statement of reasons whatsoever.”]; People
v. Dixon (1993) 20 Cal.App.4th 1029, 1037 [“Section 1168 does not require a
statement of reasons for a sentencing choice.”].) Because there is no




                                         6
indication the court used the fact of multiple victims to run the terms

consecutively, the defendant’s dual use argument fails on the merits.3
                                        B
                         Ineffective Assistance of Counsel
      The defendant asserts his trial counsel was ineffective for failing to
object to the trial court’s imposition of consecutive terms for each of his six
lewd act convictions. “Establishing a claim of ineffective assistance of counsel
requires the defendant to demonstrate (1) counsel’s performance was
deficient in that it fell below an objective standard of reasonableness under
prevailing professional norms, and (2) counsel’s deficient representation
prejudiced the defendant, i.e., there is a ‘reasonable probability’ that, but for
counsel’s failings, defendant would have obtained a more favorable result.”
(People v. Dennis (1998) 17 Cal.4th 468, 540, citing Strickland v. Washington
(1984) U.S. 668, 687.)
      Insofar as the defendant’s ineffective assistance claim is based on his
trial counsel’s failure to raise a dual use objection, the defendant’s argument
fails because he has not established that his counsel rendered deficient
performance. As noted, the trial court did not state that it was imposing
consecutive sentences based on the fact of multiple victims. Therefore, a dual
use objection would have been meritless. “Counsel does not render ineffective
assistance by failing to make motions or objections that counsel reasonably
determines would be futile.” (People v. Price (1991) 1 Cal.4th 324, 387.)




3      There is some dispute between the parties as to whether the dual use
proscription applies where, as here, a defendant is sentenced to
indeterminate terms for his or her felony convictions. Because the defendant
forfeited his dual use argument and has not established dual use, we need
not resolve the parties’ dispute.
                                        7
      The defendant’s ineffective assistance argument fares no better to the
extent it is predicated more generally on his trial counsel’s alleged failure to
argue for concurrent sentencing. “[T]here is no indication in this record that
an argument for concurrent sentencing would have resulted in a[] … more
lenient sentence.” (People v. Jones (2013) 217 Cal.App.4th 735, 748.)
Further, there were numerous factors weighing in favor of the imposition of
consecutive sentences, including the defendant’s commission of multiple
forcible sex acts on separate occasions, his forcible impregnation of one of his
victims, his limited or non-existent show of remorse for his crimes, and his
status as a probationer when he committed his crimes. Given these factors,
“it is not objectively reasonable to argue that counsel was deficient.” (Jones,
at p. 748.) For similar reasons, the defendant has not established a
reasonable probability he would have obtained a more favorable result—i.e.,
concurrent sentences—but-for his trial counsel’s allegedly deficient
performance. (People v. Alvarado (2001) 87 Cal.App.4th 178, 194–195.)
                                       IV
                                 DISPOSITION
      The judgment is affirmed.



                                                             McCONNELL, P. J.

WE CONCUR:



AARON, J.


GUERRERO, J.



                                        8